Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted respondents’ motion to settle the record on appeal and did not improperly limit the record on respondents’ appeals. The contention of petitioner that the court erred in denying its cross motion to resettle a prior order by failing to include certain case law has not been preserved for our review. We note, in any event, that "an order denying a motion to resettle a substantive portion of a previous order is not appeal-able” (Gifaldi v Dumont Co., 172 AD2d 1025, 1026). (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Settle Record.) Present—Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.